Case: 09-30304     Document: 00511096700          Page: 1    Date Filed: 04/30/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 30, 2010

                                       No. 09-30304                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee
v.

CORE L. MORRIS, also known as Pretty Boy,

                                                   Defendant-Appellant




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 5:06-CR-50090-1


Before REAVLEY, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Core L. Morris appeals his sentence imposed after our previous remand for
re-sentencing following his conviction for mail fraud, counterfeiting checks, and
social security number fraud. For the following reasons, we AFFIRM.
        1. Morris challenges the application of a sentence enhancement under
        U.S.S.G. § 2B1.1(b)(10)(C)(i) (2008) for using a “means of identification” to
        obtain “any other means of identification.” Morris used his mother’s social
        security number to obtain a Louisiana driver’s license in his own name,

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
Case: 09-30304    Document: 00511096700      Page: 2   Date Filed: 04/30/2010

                               No. 09-30304

   but he argues that the Government failed to prove that he lacked consent
   to use the number. Because Morris did not raise this argument in the
   district court, it is reviewed for plain error only. See United States v.
   Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008). In this case, we
   cannot say it was plain error for the district court to find that Morris’s use
   of his mother’s social security number to obtain a driver’s license was an
   unauthorized use of the social security number, regardless of whether or
   not Morris had permission from his mother to use the number for that
   unlawful purpose. Morris also argues that the sentence enhancement is
   inapplicable because the driver’s license that he obtained was in his own
   name. This argument fails because the driver’s license number was still
   tied inextricably to Morris’s mother’s social security number. See United
   States v. Williams, 355 F.3d 893, 900 (6th Cir. 2003) (enhancement
   applied when defendants used real social security numbers to apply for
   and obtain home mortgage loans in their own names); see also United
   States v. Oats, 427 F.3d 1086, 1089–90 (8th Cir. 2005); § 2B1.1 cmt.
   (n.9(C)).
   2. Morris also argues that the district court violated due process and
   imposed a substantively unreasonable sentence by increasing his criminal
   history score and imposing a greater sentence after remand because of an
   intervening conviction obtained for attempting to smuggle drugs into the
   prison while his first appeal was pending. The district court expressly
   explained that the sentence was based on Morris’s intervening conviction,
   which is an objective and permissible factor justifying an increased
   sentence after a remand. See Wasman v. United States, 468 U.S. 559,
   571–72, 104 S. Ct. 3217, 3224–25 (1984); United States v. Schmeltzer, 20
   F.3d 610, 613 (5th Cir. 1994). Morris fails to show that the district court
   procedurally erred or imposed a substantively unreasonable sentence.

                                      2
  Case: 09-30304   Document: 00511096700   Page: 3   Date Filed: 04/30/2010

                              No. 09-30304

AFFIRMED.




                                    3